Citation Nr: 1125581	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-24 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas





THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right foot injury.  





ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from October 1999 to February 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for residuals of a right foot injury, rated 10 percent, effective November 4, 2008.  

The Veteran had also initiated an appeal seeking an increased rating for his service-connected right ankle disability.  In his June 2010 VA Form 9, he limited his appeal to the matter at hand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In his June 2010 VA Form 9 (Substantive Appeal), the Veteran appears to suggest that his right foot disability increased in severity.  The most recent VA evaluation of this disability was in March 2009.  In light of the foregoing, the Board finds that a contemporaneous examination to ascertain the current severity of his right foot disability is necessary.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In addition, the Veteran indicated in his Substantive Appeal that he has received treatment for his right foot disability from Scott and White Hospital (in April 2010).  Records of the treatment are pertinent evidence, and must be secured.  

Notably, as this appeal is from the initial rating assigned with the award of service connection, "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to identify the providers of all postservice treatment or evaluation he has received for his service-connected right foot disability since November 2008, and to provide any releases necessary for VA to obtain records of such treatment or evaluation.  Of particular interest are treatment records from Scott and White Hospital.  The RO should obtain complete clinical records of all such treatment and evaluation from the sources identified by the Veteran.  If any private provider does not respond to the RO's request for records the Veteran has identified, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.  

2. The RO should then arrange for the Veteran to be afforded an orthopedic examination to determine the current severity of his service-connected right foot disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be completed.  The examiner should provide a detailed description of all right foot pathology (and associated impairment of function).  

3. The RO should then readjudicate the claim (to include consideration of the possibility of "staged" ratings, if indicated by facts found).  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

